Title: To George Washington from Thomas Mifflin, 18 July 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Phila. 18th July 94
               
               I have the honor to acknowledge the receipt of your Excellency’s answer to my letter of the 15. instant, communicated in a letter from the Secretary at war, dated yesterday: and it is with peculiar regret that I perceive the embarrasment of my situation, relatively to the Presqu’ isle establishment, increasing with every addition to the correspondence which the subject has produced. I certainly, Sir, have hitherto proceeded upon the presumption, that, whatever form of words may have been employed, it was your request, that the execution of the Presqu’ isle law should, for the present, be suspended; and, as you possessed all the information, upon which that request was founded, I have thought, likewise, that you would readily assume the responsibility attached to a prompt and confidential compliance
                  
                  with it. But when the Secretary at war remarks that you never contemplated carrying your opinions upon the subject, farther than to state them as strongly as they were conceived; he leaves it to be inferred, that for all the consequences of the suspension, without possessing the information, or perhaps entertaining the sentiments that led to the measure, I am deemed to be exclusively responsible. This idea, Sir, claims and justifies, on my part, the utmost circumspection: and, I am persuaded that while the Executive of the Genl Govt is solicitous to avoid reproach for inattention, or a neglect to make full representations of any danger which is apprehended to the interests of the Union; a similar solicitude in the Execut. of a particular Government, to avoid reproach either for transgressing the constitutional boundaries of his authority, or for sacraficing the interests of the State, will be equally approved and indulged.
               Hence, Sir, I have been induced, in order satisfactory to compare your opinions on this occasion, with my constitutional and legal powers, to take the advice of the Attorney General of Pennsylvania; and I have the honor to inclose a copy of the letter in which his sentiments are expressed.  From this document you will perceive, that, although any delay consistent with the performance of the duties enjoined upon me, may be permitted, a delay, which will prevent the execution of the Law within the time prescribed, will not be justifiable. It is of importance, therefore, to know how long the temporary obstacles, which induced you to advise the suspension of the establishment of Presqu’-isle are expected to continue; for if they should not be shortly removed, I must either direct the Commissioners to proceed in laying out the town, or (resorting to the alternative suggested by the Attorney General) convene the Legislature upon the occasion. The latter measure, however, I shall not think it expedient to adopt, unless you expressly request it.
               Though the title of the State, to the jurisdiction and soil, of the territory, on which she proposes to form her settlements, can admit of no just controversy, I would cheerfully, as far as my power extends, co-operate in any amicable proceeding, to conciliate the minds, of the Six Nations: but I have no authority to appoint a Commissioner to treat with them upon the subject; and, indeed, the Secretary at war has misunderstood the purport of my conversation in that respect, since he ascribes to me
                  
                  an opinion that, under the present circumstances all differences may be accommodated by Treaty. The truth, is, that if a sense of justice influenced the conduct of those Indians, no opposition would have been made to our improving the lands which we had fairly bought, and the sale of which they have repeatedly acknowledged: and if they act (as I believe they do) under the direction and controul of British Agents, their opposition must be expected to last as long as the policy by which it is excited. If, however, Sir, you should be pleased, on the part of the United States, to authorise a Treaty to be held, I shall think it my duty to furnish you with all the documents, that relate to the title of Pennsylvania, and its repeated recognitions by Corn-planter, and the other Indians, who now presume to deny it.  I am, with perfect respect, Sir, Your Excellency’s Most Obedt Servt
               
                  Tho. Mifflin
               
            